Citation Nr: 1011106	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active military service from December 
1967 to April 1969, including combat service in the Republic 
of Vietnam, and his decorations include the Purple Heart 
Medal and the Combat Infantryman Badge (CIB).  He died in 
December 1989; the appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection, and 
denied DEA benefits.  In November 2004, the Board reopened 
the claim of service connection for the cause of the service 
member's death and remanded it for additional development 
(holding the claim for DEA in abeyance subject to the 
remand). 

In June 2005, the Board denied and the appellant appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  Upon reviewing the Board's decision, 
the Court found that a Stegall v. West, 11 Vet. App. 268 
(1998), violation had occurred.  The Court concluded that a 
VA opinion used by the Board in the denial of the appellant's 
claim did not comply with instructions previously given by 
the Board and as such, the opinion was faulty for not 
providing information previously requested by the Board.  
Thus, the Court vacated the Board's June 2005 decision and 
remanded the claim with instructions to correct the 
incomplete record.  

After receiving the claim from the Court, the Board then 
remanded both issues to the RO via the Appeals Management 
Center (AMC) located in Washington, DC.  This occurred in 
July 2008.  The claim was subsequently returned to the Board 
for review.  Upon review, the Board concluded that it still 
did not have sufficient evidence to render a decision on the 
merits of the appellant's claim.  Hence, the claim was 
forwarded to the Veterans Health Administration (VHA) with a 
request by the Board to provide an etiological opinion 
concerning the service member's underlying cause of death.  
Such an opinion was obtained in November 2009 and the results 
from that request have been included in the claims folder for 
review.

It is noted that the appellant and her accredited 
representative were given notice of the November 2009 VHA 
opinion and provided with the opportunity to provide argument 
with respect to the VHA opinion.  Neither the appellant nor 
her representative has provided said argument and the Board 
is now free to issue a decision on the merits of the 
appellant's claim.  


FINDINGS OF FACT

1.  The service member was stationed in the Republic of 
Vietnam where he may have been exposed to chemical dioxins, 
i.e., Agent Orange.  

2.  During his lifetime, the service member was in receipt of 
VA compensation benefits.  He had been granted a 60 percent 
disability evaluation for the residuals of a gunshot wound of 
the left thigh with sciatic nerve paralysis and a 
noncompensable evaluation for the residuals of a shell 
fragment wound of the left shoulder.  Special monthly 
compensation had also been awarded on account of the loss of 
use of one foot.  

3.  The service member died on December [redacted], 1989; autopsy 
results indicated that his death was the result of 
respiratory distress caused by sepsis secondary to metastatic 
insulinoma of the liver with metastasis to the lung.  

4.  Competent medical evidence establishing a nexus between 
the cause of the service member's death and service has been 
presented.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a disability incurred in or aggravated by service, or which 
may be presumed service-connected, did proximately cause or 
contribute substantially or materially to the cause of the 
service member's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310, 3.312 (2009).

2.  The criteria for basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 are met.  
38 U.S.C.A. §§ 3500, 3501(a)(1)(B) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issues given the favorable nature of the 
Board's decision.

I.  Cause of Death

In this case the appellant has primarily averred that her 
husband developed cancer as a result of exposure to Agent 
Orange in service, and that this ultimately resulted in his 
untimely death.

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  A service member may also be granted 
"presumptive" service connection for malignant tumors, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).

The criteria pertaining to service connection for the cause 
of death provide as follows:

(a)  General.  The death of a service 
member will be considered as having been 
due to a service-connected disability 
when the evidence establishes that such 
disability was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the service member, including, 
particularly, autopsy reports.

(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

(c)  Contributory cause of death. 

(1)  Contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

(2)  Generally, minor service-connected 
disabilities, particularly those of a 
static nature or not materially affecting 
a vital organ, would not be held to have 
contributed to death primarily due to 
unrelated disability.  In the same 
category there would be included service-
connected disease or injuries of any 
evaluation (even though evaluated as 100 
percent disabling) but of a quiescent or 
static nature involving muscular or 
skeletal functions and not materially 
affecting other vital body functions.

(3)  Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.

(4)  There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312 (2009).

In addition, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The service member's service medical treatment records appear 
complete and do not indicate that he was diagnosed as having 
any type of carcinoma while on active duty.  At a September 
1969 VA examination (conducted approximately 5 months after 
separation), no cancer was noted.

Private medical records reveal that in January 1988, the 
appellant was diagnosed as having "metastatic adenocarcinoma 
involving the hepatic parenchyma, primary site unknown."  
The summary from his terminal hospitalization (from September 
1989 until his death in December 1989) reveals that he was 
diagnosed as having metastatic insulinoma.  Insulinoma is 
"an islet cell tumor of pancreatic beta cells."  See 
Dorland's Illustrated Medical Dictionary, 847 (28th ed., 
1994).  He underwent a cluster transplant of his liver, 
pancreas, duodenum, and jejunum during this hospitalization.  
Complications resulted including a sepsis infection of his 
lungs which ultimately caused fatal pulmonary failure.

The death certificate shows that the service member died in 
December 1989, at age 43.  The immediate cause of death was 
listed as adult respiratory distress syndrome due to, or as a 
consequence of, sepsis.  No other condition was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.  Following the appellant's 
death, an autopsy was conducted, the report of which noted 
that the service member's recovery from his cluster 
transplant was complicated by a sepsis infection focused in 
his lungs.  This complication resulted in interstitial 
fibrosis and pseudomonas pneumonia, which ultimately led to 
fatal pulmonary failure.  The autopsy report lists three 
major diagnoses:  respiratory failure, right ventricular 
failure, and metastatic insulinoma.  With regard to the 
metastatic insulinoma, there appeared to be no evidence of 
recurrent disease.  The cause of death was deemed to be 
"respiratory failure secondary to diffuse bronchopneumonia 
and interstitial fibrosis."

During the service member's lifetime, service connection was 
granted for residuals of a shell fragment wound to the left 
lower extremity and a scar of the left shoulder (neither 
disability was rated as totally disabling).  There is no 
competent medical evidence of record that in any way links 
the service member's death or his metastatic insulinoma to 
his service-connected disabilities.  Moreover, it has not 
been shown (or even contended) that his metastatic insulinoma 
was first diagnosed in service or within a year of his 
separation from active duty.

The service member's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, indicates that he 
served in Vietnam during the Vietnam war, but presumptive 
service connection is not warranted because the record does 
not show that he was ever diagnosed as having any of the 
diseases listed under 38 C.F.R. § 3.309 (e) (2009).  
Nevertheless, as previously noted, the appellant may still 
establish service connection with proof of direct causation. 

In September 2002, the RO sought a medical opinion concerning 
the cause of the service member's death, including a query as 
to whether it was related to exposure to Agent Orange in 
Vietnam.  In a handwritten memorandum, dated September 2002, 
an individual (the name or title of whom is not readily 
ascertainable) opined that, based on the medical record, the 
service member's death was not related to Agent Orange 
exposure.

In a December 2002 letter, Charles E. McKay, MD, wrote that 
he began treating the service member in 1987 for what turned 
out to be malignant insulinoma.  Dr. McKay further wrote that 
he understood that the service member "was exposed to Agent 
Orange during the Vietnam conflict and it is my opinion that 
this might have had some role to play with the development of 
this rather rare malignancy."

That same month, Alvin C. Powers, M.D., wrote, in pertinent 
part, that he had treated the service member for a very rare 
pancreatic islet tumor.  The doctor reported that the 
insulinoma was widely metastatic, including to the liver.  
Dr. Powers further scribed that it was his "understanding . 
. . that [the service member] was exposed to Agent Orange 
during his service in Vietnam.  The Institute of Medicine has 
linked type 2 diabetes (which has pancreatic islet 
dysfunction) and exposure to Dioxin.  Thus, there may be some 
link between pancreatic islet function and exposure to 
Dioxin."

In its November 2004 remand, the Board asked that the claims 
folder be referred to a VA physician knowledgeable in 
oncology, who was to review it (including the letters of Drs. 
McKay and Powers) and provide an opinion as to the etiology 
of the cause of the service member's death.  In a February 
2005 memorandum, a VA chief of oncology wrote that:

. . . [the service member] died of 
metastatic islet cell carcinoma.  The 
question asked by the [Board] is whether 
this illness was caused by the herbicide 
agent orange.  This is an impossible 
question to answer by anyone.  It is such 
an uncommon tumor that it would be 
impossible to correlate an increased risk 
from any exposure.  I know of no study 
which demonstrates an increased risk of 
islet cell tumors after herbicide 
exposure.  Both Drs. Powers and McKay 
think that it may be related.  There is 
no information or research to support 
this however.

[The service member's] death was directly 
related to treatment for his cancer.  The 
question is whether cancer was related to 
Agent Orange exposure.  This question 
cannot be definitely answered.

Another opinion was proffered by the appellant in June 2009.  
The internist noted that he had reviewed the medical records 
of the appellant along with the opinions proffered by the two 
private doctors and the VA examiner.  Upon reviewing the 
documents, the doctor wrote the following:

	. . . It is unlikely Agent Orange 
will cause any Veteran to develop a rare 
cancer like [the service member's] 
insulinoma.  But that is not the question 
as issue in [the appellant's] claim.  In 
[the service member's] case we already 
know he had an insulinoma.  The question 
now is what was the most likely cause of 
that insulinoma.

....

The rareness of [the service member's] 
condition makes studies of it's causes 
impossible. . . . Studies at other 
institutions report local incidences of a 
few cases per year over decades.  All 
available studies lack the statistical 
power to identify underlying causes of 
the disease.  Because [the service 
member's] disease is so rare, a study 
that could identify underlying causes 
would need to enroll millions of patients 
over many years.  This has not been done 
and never will be.

....

[The service member's] was exposed to 
Agent Orange.  Agent orange is a known 
carcinogen.  Agent orange is known to 
target the organ, and exactly the cells 
that were the source of [the service 
member's] cancer.  Specifically, agent 
orange is known to . . . affect[ing] the 
islet cells of the pancreas.

	. . . Under this analysis it is my 
opinion that it is more likely than not 
that [the service member's] metastatic 
pancreatic cancer, and his death, were 
caused by his exposure to Agent Orange.

The claims folder contains one additional medical opinion; 
this opinion is dated November 2009.  The doctor who provided 
the opinion stated that he reviewed the service member's case 
including the opinions provided by Drs. McKay and Powers and 
a VA doctor who proffered a non-opinion in February 2009.  
The Board observes that in the first paragraph of the 
opinion, the doctor wrote that the service member's death was 
caused indirectly from the treatment given for metastatic 
insulinoma.  The examiner then stated that his review of the 
"literature" revealed no association between 
gastrointestinal cancers, including insulinomas, and Agent 
Orange exposure.  He concluded his opinion with the following 
sentence:

In my opinion, Agent Orange was less 
likely than not to have contributed to 
his insulinoma and subsequent demise.

In this instance, there is both positive and negative 
evidence in support of the appeal.  There is no dispute that 
the service member's metastatic insulinoma led to his death.  
The question that the Board must answer is whether the cancer 
was caused by or the result of the service member's exposure 
to chemical dioxins while he was in service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
Court held that a claims file review, as it pertains to 
obtaining an overview of a service member's medical history, 
is not a requirement for private medical opinions.  A review 
of the claims file by a VA examiner, without more, does not 
automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted 
solely because the opining clinician did not review the 
claims file as there are other means by which a physician can 
become aware of critical medical facts, such as a history of 
treating the service member for an extended period of time 
and/or reviewing pertinent medical literature.  The relevant 
focus is not on whether the clinician had access to the 
claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, there are two VA-related medical opinions 
that discount the arguments made by the appellant and her 
accredited representative.  Contrary to those opinions are 
the opinions provided by Drs. McKay and Powers along with the 
private internist's (Dr. Kane) opinion of June 2009.  All 
three of these private physicians opined that the service 
member's cancer was due to or the result of his exposure to 
chemical dioxins.  While it is true that Drs. McKay and 
Powers couched there opinions with the words "may" and 
"might", Dr. Kane was not equivocal.  He was very specific 
and direct in the opinion he provided.  While the opinions 
provided by Drs. McKay and Powers could be considered 
speculative, based on the rarity of the type of cancer the 
service member had, the opinions provided by the two VA-
related doctors are just as speculative.  That is, both of 
the VA-related doctors specifically noted that there were no 
studies that supported the assertions made by Drs. McKay and 
Powers.  But as it was pointed out by Dr. Kane, because the 
service member's cancer was and is so rare (and so deadly), 
the type of studies advocated by the VA-related doctors would 
be impossible to execute.  

The Board would further point to the opinion provided by Dr. 
Kane.  The doctor was not equivocal, vague, or ambiguous with 
his assertions, and with respect to the contrary opinions 
provided by the VA-related doctor in 2004, he discussed his 
reasoning as to why the opinion was faulty and without merit.  
In other words, the Board believes that the three private 
physicians provided sound reasoning in their analysis of the 
situation.  In other words, the non-VA related doctors 
reviewed in detail the pertinent medical records, discussed 
the salient facts, and provided complete rationale for all 
conclusions presented, as noted in the discussion above.  The 
Board believes that the VA-related examiners did not do this.

As such, the Board attaches the most significant probative 
value to the private doctors opinions as they are well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Thus, the Board finds that with the resolution of 
reasonable doubt in the appellant's favor, it is as likely as 
not that the service member's malignant insulinoma, which 
essentially caused his death, was the result or caused by the 
service member's exposure to chemical dioxins.  As such, 
service connection for the cause of the service member's 
death is warranted.  38 C.F.R. §§ 3.102, 3.312 (2009).

II.  Entitlement to DEA

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse, or surviving spouse of a service member will have 
basic eligibility (1) if the service member was discharged 
from service under conditions other than dishonorable, or 
died in service, and either has a permanent and total 
service-connected disability; or had a permanent and total 
service-connected disability at the date of death; or (2) if 
the service member died as a result of a service-connected 
disability.  38 U.S.C.A. § 3501(a) (West 2002); 38 C.F.R. § 
21.3021 (2009).  As the above decision found that service 
connection was warranted for the cause of the service 
member's death, basic eligibility for Chapter 35 benefits is 
shown.  Any Chapter 35 benefits to which the appellant is 
entitled to under the applicable criteria should be processed 
by the RO.


ORDER

Service connection for the cause of the service member's 
death is granted.  

Basic eligibility for dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 is granted.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


